        Case 3:16-md-02741-VC Document 12739 Filed 03/08/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
   LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC


   This document relates to:                        ORDER DIRECTING COMPLIANCE
                                                    WITH SEALING REQUIREMENTS
   Alvarez et al v. Monsanto Co.
   Case No. 3:19-cv-01630                           Re: Dkt. Nos. 12395, 12456, 12661



       Counsel for Alvarez is directed to refile the following motions accordingly to account for

various issues with sealing:

   •   The motion to appoint a guardian ad litem for minor A.A (Docket No. 12395) should be

       refiled with Catherine Alvarez’s address and phone number redacted. The motion should

       have been filed on the public docket with her personal information redacted,

       accompanied by a motion to seal that personal information. The Court, on its own

       initiative, has already sealed the unredacted motion on both the main MDL docket as well
       as on the member case docket to protect Catherine Alvarez’s personal information.

       Therefore, at this point, all Alvarez’s counsel must do is file the redacted version on the

       public docket for the MDL and member case.

   •   The redacted version of the amended petition for the minor’s compromise in the

       settlement agreement (Docket No. 12661-3), including the various redacted exhibits as

       attachments, should be filed as a separate docket entry on both the main MDL docket as

       well as the member case docket. (There should have been two docket entries to begin
       with: (i) the motion to seal whatever counsel was seeking to seal in the petition; and (ii)
       Case 3:16-md-02741-VC Document 12739 Filed 03/08/21 Page 2 of 2




       the substantive petition for the minor’s compromise.) The Court will not consider the

       petition or the motion to seal until the petition is independently filed.

   •   Alvarez’s prior motion to seal (Docket No. 12456) was filed without an accompanying

       petition (which, as explained above, should have been filed as a separate docket entry). In

       any event, that motion to seal will be considered once Alvarez properly files the redacted

       amended petition on the docket.

       Alvarez’s counsel is directed, once again, to review the Local Rules, especially Local

Rule 79-5. Both the redacted motion to appoint, as well as the redacted amended petition and its

various redacted exhibits, must be properly filed by March 12, 2021.



       IT IS SO ORDERED.

Dated: March 8, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
